WAGNER, Associate Judge:
Appellant, now a fifteen year old, was adjudicated to be a child in need of supervision (CINS) for habitual truancy from school under D.C.Code § 16-2301(8)(A)(i) (1989). A disposition order was entered by the court on June 6, 1989 under the terms of which the child was committed restrictively for an indeterminate period not to exceed two years to the Department of Human Services of the District of Columbia (DHS).1 The disposition order also provided for the child’s immediate placement at the Hoffman Home, a residential facility in Pennsylvania. After placement at the Hoffman Home, W.L. returned to court for an intermediate review on March 16, 1990. W.L. absconded from custody after the court proceeding, and an Order for Custody was issued on March 21, 1990 for the child’s return.2 W.L. was not located for two months, and upon his return to custody, the trial court entered an order for W.L. to be kept temporarily at the Receiving Home for Children (Receiving Home) and to be segregated from adjudicated delinquents because of his status as a CINS. The trial judge denied W.L.’s motion for reconsideration, and on June 14, 1990, returned the child to the Receiving Home (with a similar segregation order) pending completion of psychiatric, psychological, and physical examinations, and an educational assessment and location of another residential facility which would accept him. On appeal, appellant argues that the order for W.L.’s placement at the Receiving Home violates D.C.Code § 16-2320(d) (1989) which prohibits placement of children adjudicated in need of supervision in a facility for delinquents. Finding no error on this record, we affirm.
At the hearing on W.L.’s motion for reconsideration of placement, government counsel and Neil Hoffman, an employee of the Receiving Home, represented that the Receiving Home is a facility for detained youth awaiting trial. However, Hoffman reported that adjudicated delinquent children are placed at the Receiving Home pursuant to orders of the Superior Court and that fifteen such children (or half of the population) were at the facility as of the date of the hearing. Only two other CINS children were at the Receiving Home during W.L.’s stay, and W.L. was allowed recreation periods with them. W.L. was given a private room, although he was on a unit where some committed delinquents were housed. Hoffman represented that children are placed on various units according to gender and size and that all children at the facility attend the same school and participate in therapy or counseling together.
Having determined that there was no alternative secure placement to assure that W.L. would remain available for the assessments necessary to facilitate an appropriate placement,3 the trial court ordered that respondent be held at the Receiving Home and segregated from delinquent youths.4 Upon entering the challenged order, the trial judge emphasized repeatedly the requirement that W.L. not be commingled with delinquent children and that the re*841quirement of separation be observed for all activities, including school.
By the time of the argument on appeal, the trial court had ordered W.L. to be placed in a group home. W.L. was no longer being detained under the order appealed from.5 Therefore, we determine first whether this development moots the issue raised on appeal. We hold that it does not, as the issue is one “capable of repetition, yet evading review.” See Southern Pacific Terminal Co. v. ICC, 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911). The Supreme Court has confined this exception to the mootness doctrine, absent a class action, to situations where: “(1) the challenged action was in its duration too short to be fully litigated prior to its cessation or expiration, and (2) there was a reasonable expectation that the same complaining party would be subjected to the same action again.” Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 348, 46 L.Ed.2d 350 (1975) (citing Sosna v. Iowa, 419 U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975)).
This court has declined to adhere strictly to the requirements set forth in Weinstein. See Lynch v. United States, 557 A.2d 580, 582 (D.C.1989). The quasi-class action nature of a case, while a factor to be considered in a mootness challenge, is not a necessary condition to deciding an issue. Id. at 582-83. In Lynch, this court reaffirmed an earlier decision in which we declined to hold moot a challenge to a pretrial detention statute, although appellant entered pleas of guilty and was no longer held under the statute. United States v. Edwards, 430 A.2d 1321, 1324 n. 2 (D.C. 1981) (en banc), cert. denied, 455 U.S. 1022, 102 S.Ct. 1721, 72 L.Ed.2d 141 (1982). The facts presented here are somewhat analogous to those presented in Edwards. In Edwards, appellant challenged his detention under a pretrial detention statute (D.C.Code § 23-1322 (1973)). We concluded that the limited time for pretrial detention brought the case within the mootness exception. Edwards, supra. The same rationale persuades us that the issue raised here on appeal is appropriate for review.
The District argued in its brief that W.L. could not reasonably be expected to be again in a status which would preclude his placement with adjudicated delinquents because the government planned to file a new CINS petition when W.L. returned to custody. Thus, appellee reasoned, any future order for W.L.’s detention at the Receiving Home would be within the purview of either D.C.Code § 16-2313(b)(3) (which specifically authorizes the detention of CINS children in a facility for delinquents provided they are not commingled) or D.C.Code § 16-2320(d) (which authorizes such a placement for children who previously have been found to be in need of supervision). Indeed, this court was notified after argument that W.L. has since been adjudicated delinquent. Thus, as to W.L., any prohibition of his future detention with other delinquents has been eliminated. However, the limited time that a child remains in the Receiving Home while awaiting placement in a foster home or an institution prevents full litigation of the issue before cessation of the challenged action. The presence of this factor warrants disposition of the issue on the merits. See In re Morris, 482 A.2d 369, 372 (D.C.1984) (the question whether emergency hospitalization was lawful was not rendered moot by change in patient’s status to voluntary and subsequent discharge). Therefore, we hold that appellant’s case is not moot.
The trial court’s order was premised on the conclusion that the controlling statute authorizes placement of a CINS child at the Receiving Home provided the child is not commingled with adjudicated delinquents. Appellant argues that although D.C.Code § 16-2313(b)(3) so provides, a separate statutory provision precludes placement of *842CINS children in such facilities unless there is a second CINS adjudication. The section of the Code appellant relies upon reads as follows:
No child found in need of supervision, unless also found delinquent, shall be committed to or placed in an institution or facility for delinquent children; except that if such child has previously been found in need of supervision and the Division, after hearing, so finds, the Division may specify that such child be committed to or placed in an institution or facility for delinquent children.
D.C.Code § 16-2320(d) (1989).
A statute must be interpreted consistent with its plain meaning when its language is clear. Peoples Drug Stores v. District of Columbia, 470 A.2d 751, 753 (D.C.1983) (en banc). The foregoing statutory provision does not state clearly that a second CINS adjudication is a prerequisite to a CINS child’s placement in a facility for delinquents. Where the statutory language is ambiguous or otherwise unclear, we look to the legislative history for guidance in interpreting it. Id. at 754. We find that there is also some ambiguity in the legislative history of this section of the Code.
The history of § 16-2320(d)6 explains the meaning of, and rationale for the provision as follows:
Also, the Senate District Committee has revised the provision in subsection (d) of proposed section 16-2316, District of Columbia Code, so as to implement the precise recommendation of the HEW Guide. Under the bill as reported a child found to be in need of supervision may at the outset be confined along with other such children only. The bill as introduced permitted the court to direct that such a child at the outset be confined with delinquents; but under the revised provision confinement with delinquents can be ordered only when the child’s conduct in an institution or otherwise under treatment with others in his category in fact proves to be unsatisfactory. The reasoning approved by the committee in this regard is that, if confinement as a delinquent is appropriate at the outset, then a delinquency petition should be brought.
S. Rep. No. 620, 91st Cong., 1st Sess. 7 (1969). This explanation seems to suggest that although the original disposition order cannot provide for the child’s placement in a facility for delinquents, such a placement can be ordered if the child’s conduct proves unsatisfactory in the facility designated initially. Id. However, the summary for the provision, which appears later in the report, states:
A child found to be in need of supervision cannot be placed in an institution or facility for delinquents unless he is also found delinquent, or unless he is alleged and found to be in need or (sic) supervision a second time and the Division specifically orders his commitment to an institution or facility for delinquent children.
Id. at 24. The interpretation that a second CINS adjudication is required before a child can be placed in a facility for delin-. quent children is supported by the foregoing section of the legislative history. Also providing support for this interpretation is the statement in the earlier section of the legislative history that § 16-2316(d) was intended to “implement the precise recommendation of the HEW Guide.” Id. at 7. Both the comparable model section in the referenced document and the comment to it specify that only if the child “is again alleged to be in need of supervision and the court, after hearing, so finds” can the child be placed in a facility established for the care of delinquent children.7 In spite of the less than clear language of the statute and conflicting intentions expressed in the legislative history, we are persuaded by the *843summary of the provision contained in the legislative history, the expressed intention of Congress to implement the HEW Guide and the explanation and model language in the HEW Guide that the D.C.Code § 16-2320(d) must be read to require a second CINS adjudication before a child previously adjudicated a CINS can be placed at a facility for delinquent children. We so hold.
The above analysis does not lead to the conclusion that the trial court’s order for temporary detention of W.L. at the Receiving Home was reversible error. The record reflects that the Receiving Home is not a facility maintained for adjudicated and committed delinquent youths, although due to judicial orders, half of the population was in that status on the date of W.L.’s hearing. The trial judge imposed the requirement of strict segregation of W.L. from any adjudicated delinquents. The trial court’s order complies with the statute in that it placed W.L. in a facility designed, and generally used for detained youth prior to trial and imposed strict conditions for separation of W.L. from any delinquents held at the facility. It is not the court’s order, but the District’s implementation of it which may be subject to challenge. If the District of Columbia complies with the Order and maintains its CINS children in separate parts of the Receiving Home, then the requirement of the statute and the court’s order will be effectuated. If it does not, then enforcement can be sought through civil contempt. D.D. v. M.T., 550 A.2d 37, 44 (D.C.1988). Civil contempt is the appropriate means to compel compliance by the District with the court’s orders aimed at assuring proper treatment and rehabilitation of juveniles. See District of Columbia v. Jerry M., 571 A.2d 178, 192 (D.C.1990). Therefore, the order of the trial court of June 14, 1990 must be affirmed.
Our concurring colleague raises an issue which we view as no less important than he, but which we do not find to be squarely presented on the record before us. That issue is whether W.L.’s placement at the Receiving Home was improper because the facility could not provide the care and rehabilitation to which he was entitled. In the notice of appeal, appellant set forth the issue presented this way: “[wjhether a child found to be a person in need of supervision may be held at Receiving Home pursuant to D.C.Code § 16-2320(d).” The issue framed and argued in appellant’s Motion for Summary Reversal, relied upon in lieu of a brief on the merits, is posed similarly. In a reply brief, appellant argues only the mootness issue and that W.L. did not fall within the statutory exception to D.C.Code § 16-2320(d), which allows a child twice found to be in need of supervision to be placed in a facility for delinquents.
Appellant’s Motion for Summary Reversal does include a summary paragraph which refers to the inappropriateness of the placement given W.L.’s rehabilitative needs.8 We do not regard this reference, made without briefing, as providing a basis for this court to decide whether the trial court erred in placing W.L. temporarily at the Receiving Home because of the lack of programs to meet his individual needs. Nor has appellant raised on appeal the trial court’s failure to conduct a further inquiry to determine whether the conditions at the facility (other than those involving commingling with adjudicated delinquents) violated the statute. See Fulwood v. Stone, 129 U.S.App.D.C. 314, 319, 394 F.2d 939, 944 (1967).
Initially, appellant summarized the sole argument to the court below as follows:
Mr. [Hastings] Jones: The provision that says that a person in need of supervision shall not be placed or committed to a *844facility for delinquent children, does apply to W.L. He should not be there!
The Court: Is that your only argument?
Mr. Jones: That is our argument.
It is clear from the record that counsel was referring to D.C.Code § 16-2320(d). Later in the proceeding, W.L.’s counsel requested to call a witness to establish a record of what programs W.L. would receive at the Receiving Home. Based on representations from Mr. Hoffman, a representative of Social Services at the Receiving Home, the trial judge concluded that W.L. was given some opportunity to interact with other CINS children, and she declined to hold an evidentiary hearing on the matter at that time. The trial judge pointed out that the issue for purposes of the hearing was not whether W.L. was receiving ideal resources during the temporary placement at the Receiving Home pending location of a proper facility. Rather, the judge observed:
The issue is where can he be where he is safe so that we can find a placement where he can get the care and rehabilitation that he needs that is the issue.
Appellant did not pursue the issue, and the reason is understandable. The order appealed from was entered on June 12, 1990, and provided for only temporary placement of W.L. at the Receiving Home until his next court hearing on August 13, 1990. The trial court concluded that this temporary placement was necessary to assure W.L.’s continued availability for completion of testing9 and location of a new residential placement which could meet his rehabilitative needs. The trial judge also expressed concerns for the child’s security in the interim. W.L., a thirteen year old, had a history of abscondences from custody, including one during which he was missing for two months. A report prepared by the social worker for the review hearing on June 12,1990, showed that W.L. had been arrested on May 10,1990 in Montgomery County, Maryland on allegations that he attempted to sell sixty dollars worth of “crack cocaine” to an undercover police officer. The trial court recognized its obligation to secure for W.L. a placement where he could receive care, education and rehabilitation. The order appealed from and the order for testing entered that same date appear to have been reasonably necessary to accomplish that objective.
The court deferred for consideration at the next hearing, (scheduled in August 1990 prior to commencement of the customary fall school term) questions related to the minor’s adjustment and program participation at the Receiving Home. The trial judge expected that efforts to place the child would be expedited, that he would get some program participation in the meantime, and that the parties could schedule an immediate review if circumstances required it before the next hearing.10
We recognize that a court hearing juvenile proceedings has a responsibility to make an appropriate inquiry where a substantial complaint is made that a committed child is not receiving the care he needs. Even where the child is in an interim placement, rather than a permanent one, there may be circumstances (e.g., where there is an immediate need for treatment) which require such an inquiry. Creek v. Stone, 126 U.S.App.D.C. 329, 334, 379 F.2d 106, *845111 (1967). However, the circumstances presented to the court below did not trigger such an inquiry, and appellant does not claim otherwise on appeal. For all of the foregoing reasons, we do not reach the issue addressed in the concurring opinion.
Accordingly, the order of the trial court of June 14, 1990 hereby is

Affirmed.


. When a child is committed restrictively to the custody of the governmental agency, the court retains jurisdiction to determine release and placement of the child. See D.C.Code § 16-2322(a)(1) (1989) and In re L.J., 546 A.2d 429, 436 (D.C.1988).


. See Super.Ct.Juv.R. 9(a) and (b)(2).


. The trial court recounted the history of the child’s abscondences from custody.


. Mr. Hoffman admitted that the other two CINS children who were not under similar segregation orders, were not as strictly separated from the adjudicated delinquents as W.L.


. A further complication was presented at oral argument when the court was informed that W.L. had just absconded from the group home, raising the issue whether on this ground alone, we should decline to hear his appeal. See In re S.H., 570 A.2d 814, 816 (D.C.1990) (appellate court acts within discretionary powers in refusing to hear appeal once appellant absconds). We have determined to proceed given, inter alia, W.L.’s subsequent return to custody, the basically noncriminal nature of a CINS proceeding and the quasiclass action aspect of this appeal.


. This section is identified in the legislative history as § 16-2316(d).


. U.S. Department of Health, Education and Welfare, Children's Bureau Legislative Guide for Drafting Family and Juvenile Courts Act 37-38 (1969).


. The paragraph referred to reads as follows: The above analysis of the relevant statutory language and legislative history demonstrates clearly that the trial court erred in confining W.L. at the Receiving Home with committed delinquent children, and that his continued detention is both illegal and highly inappropriate in light of his distinct rehabilitative needs that the legislature has recognized and provided for by specific enactment.


. The trial court entered a second order on June 12, 1990 for an educational assessment, psychiatric, psychological and physical examinations which were required for a new residential placement.


. The following excerpts from the judge's comments make the point:
He will not get the benefit of all of the programs, but he is allowed to commingle with pre-adjudicated alleged delinquents, and the other PINS children. And, Mr. Jones, frankly, you are not going to persuade me that the next couple of weeks at the Receiving Home are going to destroy W.’s ability to be cared for and rehabilitated.
******
What I propose is that we continue the review for eight weeks, giving Mr. Carroll time to get their evaluations done, to get the applications out and to get some results. If you’re satisfied that we need a review before that eight weeks is up because something awful is happening to him or because some alternative has come up, I will be glad to hear it.